 

Exhibit 10.3

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of June 21, 2017,
is by and between TapImmune Inc., a Nevada corporation (the “Company”) and the
undersigned holder (the “Holder”) of that certain Series E Warrant to Purchase
Common Stock issued by the Company to the Holder, which warrant is exercisable
at an exercise price (the “Series E Warrant Exercise Price”) of $15.00 per share
(the “Series E Warrant”).

 

WHERAS, the Holder’s Series E Warrant is exercisable for a number of shares of
common stock, par value $0.001 per share, of the Company (the “Common Stock”) as
set forth on such Holder’s signature page hereto (the “Series E Warrant
Shares”);

 

WHEREAS, the Holder wishes to partially exercise such Series E Warrant with
respect to the number of Series E Warrant Shares which shall have an aggregate
exercise price of approximately $333,333 as set forth on such Holder’s signature
page hereto and, immediately prior to such exercise and in consideration of the
Holder’s agreement to so exercise such Series E Warrant, the Company has agreed
to reduce the Series E Warrant Exercise Price for such exercised portion of the
Series E Warrant to $3.97 per share (the “Revised Series E Warrant Exercise
Price”); and

 

WHEREAS, in further consideration of the foregoing, the Company and the Holder
shall agree that (a) the exercise price of the Series E Warrant that remains
outstanding following the partial exercise described above shall be reduced to
$4.50 per share with respect to 75% of the Series E Warrant Shares as set forth
on such Holder’s signature page hereof (each subject to adjustment for forward
and reverse stock splits, recapitalizations, stock dividends and similar
events); (b) the exercise price of the Series D Warrant to Purchase Common Stock
issued by the Company to the Holder, which warrant is exercisable at an exercise
price of $9.00 per share (the “Series D Warrant”) shall be reduced to $4.00 per
share with respect to 75% of the shares of Common Stock underlying the Series D
Warrant (the “Series D Warrant Shares”) as set forth on such Holder’s signature
page hereof (each subject to adjustment for forward and reverse stock splits,
recapitalizations, stock dividends and similar events); (c) the exercise price
of the Series F Warrant to Purchase Common Stock issued by the Company to the
Holder, which warrant is exercisable at an exercise price of $7.20 per share
(the “Series F Warrant”) shall be reduced to $4.00 per share with respect to 75%
of the shares of Common Stock underlying the Series F Warrant (the “Series F
Warrant Shares”) as set forth on such Holder’s signature page hereof (each
subject to adjustment for forward and reverse stock splits, recapitalizations,
stock dividends and similar events); and (d) the exercise price of the Series C
Warrant to Purchase Common Stock issued by the Company to the Holder, which
warrant is exercisable at an exercise price of $6.00 per share (the “Series C
Warrant”) shall be reduced to $4.00 per with respect to 75% of the shares of
Common Stock underlying the Series C Warrant (the “Series C Warrant Shares”) as
set forth on such Holder’s signature page hereof (each subject to adjustment for
forward and reverse stock splits, recapitalizations, stock dividends and similar
events);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Series E Warrant.

 



1

 

 

ARTICLE II

EXERCISE OF WARRANTS;

REDUCTION OF EXERCISE PRICES OF WARRANTS

 

Section 2.1 Exercise of Series E Warrant. The Company and the Holder hereby
agree that the Series E Warrant Exercise Price shall be reduced to the Revised
Series E Warrant Exercise Price with respect to the number of Series E Warrant
Shares which shall have an aggregate exercise price of approximately $333,333 as
set forth on such Holder’s signature page hereto and the Holder shall partially
exercise the Series E Warrant for the number of Series E Warrant Shares
underlying such Holder’s Series E Warrant at the Revised Exercise Price per
share, for aggregate cash proceeds to the Company in the amount set forth on the
Holder’s signature page hereto, pursuant to the terms of the Series E Warrant.
Holder shall execute and deliver the aggregate cash exercise price for such
Series E Warrant to the bank account set forth on the Company’s signature page
hereto and the Company shall deliver the Series E Warrant Shares to the Holder
via the Depository Trust Company Deposit or Withdrawal at Custodian system
pursuant to the instructions set forth on the Holder’s signature page hereto.

 

Section 2.2 Reduction of Exercise Prices for 75% of Remaining Series E Warrant,
Series D Warrant, Series F Warrant and Series C Warrant. The Company and the
Holder hereby agree that:

 

(a) the exercise price of the Series E Warrant that remains outstanding
following the partial exercise described above shall be reduced to $4.50 per
share with respect to the number of Series E Warrant Shares as set forth on such
Holder’s signature page hereof (each subject to adjustment for forward and
reverse stock splits, recapitalizations, stock dividends and similar events);

 

(b) the exercise price of the Series D Warrant, which warrant is exercisable at
an exercise price of $9.00 per share, shall be reduced to $4.00 per share with
respect to the number of Series D Warrant Shares as set forth on such Holder’s
signature page hereof (each subject to adjustment for forward and reverse stock
splits, recapitalizations, stock dividends and similar events);

 

(c) the exercise price of the Series F Warrant, which warrant is exercisable at
an exercise price of $7.20 per share, shall be reduced to $4.00 per share with
respect to the number of Series F Warrant Shares as set forth on such Holder’s
signature page hereof (each subject to adjustment for forward and reverse stock
splits, recapitalizations, stock dividends and similar events); and

 

(d) the exercise price of the Series C Warrant, which warrant is exercisable at
an exercise price of $6.00 per share, shall be reduced to $4.00 per with respect
to the number of Series C Warrant Shares as set forth on such Holder’s signature
page hereof (each subject to adjustment for forward and reverse stock splits,
recapitalizations, stock dividends and similar events).

 

Section 2.3 Filing of Form 8-K and Prospectus Supplement. On or before 9:00
a.m., New York time, on the first (1st) Business Day following the execution of
this Agreement by the Company and the Holder, the Company shall file a Current
Report on Form 8-K, including the form of this Agreement (the “8-K Filing”),
with the Securities and Exchange Commission (“Commission”) in the form required
by the Securities Exchange Act of 1934, as amended (the “Exchange Act”). From
and after the 8-K Filing, the Company represents to the Holder that it shall
have publicly disclosed all material, non-public information delivered to the
Holder by the Company, or any of their respective officers, directors, employees
or agents. In addition, effective upon the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company or any of their
respective officers, directors, agents, employees or affiliates on the one hand,
and the Holder or any of its affiliates on the other hand, shall terminate.

 



2

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Nevada.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected.

 

(d) Issuance of Series E Warrant Shares; Registration Statement. The Series E
Warrant Shares are duly authorized and, when issued and paid for in accordance
with the terms of the Series E Warrants (as amended hereby), will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company. The Company has prepared and filed a registration
statement on Form S-3, File No. 333-215258 (the “Registration Statement”) in
conformity with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), which became effective on January 18, 2017 (the “Effective
Date”), including the prospectus therein (“Prospectus”), and such amendments and
supplements thereto as may have been required to the date of this Agreement. The
8-K Filing shall be incorporated by reference into the Registration Statement,
thereby updating the Prospectus included therein. The Series E Warrant Shares
are registered for issuance and resale by the Holder on the Registration
Statement and the Company knows of no reasons why such Registration Statement
shall not remain available for the issuance and resale of such Series E Warrant
Shares for the foreseeable future. The Company shall use its reasonable best
efforts to keep the Registration Statement effective and available for use by
the Holder until all Series E Warrant Shares are sold by the Holder. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Securities and Exchange
Commission (“Commission”). At the time the Registration Statement and any
amendments thereto became effective and at the date of this Agreement, the
Registration Statement and any amendments thereto conformed and will conform in
all material respects to the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and any amendments or supplements
thereto, at time the Prospectus or any amendment or supplement thereto was
issued and, as of the date hereof, conform in all material respects to the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 



3

 

 

(e) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement and the other information set forth
in the 8-K Filing, the Company confirms that neither it nor any other person
acting on its behalf has provided any of Holder or their agents or counsel with
any information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Holder
will rely on the foregoing representation in effecting transactions in
securities of the Company. All of the disclosure furnished by or on behalf of
the Company to the Holder regarding the Company and its subsidiaries, their
respective businesses and the transactions contemplated hereby, including but
not limited to the disclosure set forth in the SEC Reports, is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. As used
herein, “SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company with the Commission pursuant to
the reporting requirements of the 1934 Act, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Holder’s organizational or charter documents, or (ii) conflict with or result in
a violation of any agreement, law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
which would interfere with the ability of the Holder to perform its obligations
under this Agreement.

 

(c) Access to Information. Such Holder acknowledges that it has had the
opportunity to review the reports filed by the Company with the Commission and
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the exercise of the Series E Warrants and
the merits and risks of investing in the Series E Warrant Shares; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(d) Holder Status. The Holder is an “accredited investor” as defined in Rule 501
under the Securities Act.

 



4

 

 

(e) Understandings or Arrangements. Such Holder is acquiring the Series E
Warrant Shares as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Series E Warrant Shares (this representation and
warranty not limiting such Holder’s right to sell the Series E Warrant Shares
pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws). Such Holder is acquiring the
Series E Warrant Shares hereunder in the ordinary course of its business.

  

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Short Sales. After the date hereof, the Holder covenants that
neither it nor any affiliates acting on its behalf or pursuant to any
understanding with it will execute any Short Sales (as defined below) during the
period from the date hereof until the one year anniversary of the date of this
Agreement. “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

Section 4.2 Other Holders. The Company acknowledges and agrees that the
obligations of the Holder under this Agreement are several and not joint with
the obligations of any other holder of any other holders of the Series E
Warrants, Series D Warrants, Series F Warrants, Series C Warrants, Series E-1
Warrants, Series D-1 Warrants, Series F-1 Warrants and Series C-1 Warrants of
the Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this Agreement, and no action taken by the Holder pursuant hereto,
shall be deemed to constitute the Holder and the Other Holders as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Holder and the Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement and the Company acknowledges that the Holder and
the Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Warrant Exercise Agreement. The Company and the Holder confirm that the Holder
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The Holder
shall be entitled to independently protect and enforce their rights, including,
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. The Company hereby represents and warrants as of
the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Other Holder with respect to any Other Warrant
Exercise Agreement (or any amendment, modification or waiver thereof), is or
will be more favorable to such Other Holder than those of the Holder pursuant to
this Agreement.

 

Section 4.3 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
Section 8 of the Series E Warrant.

 

Section 4.4 Survival. All representations and warranties (as of the date such
representations and warranties were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Series E Warrant Shares. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties; provided however that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

 



5

 

 

Section 4.5 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.6 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
Section 11 of the Series E Warrant.

 

Section 4.8 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.10 Effectiveness. This Agreement shall be effective only upon the
Company returning a fully-executed copy of this Agreement to the Holder.

 

Section 4.11 Expenses. The Company shall pay the reasonable legal fees of Holder
in connection with the transactions contemplated hereby not to exceed $20,000 in
the aggregate for Iroquois Master Fund Ltd, American Capital Management LLC, the
Merav Abbe Irrevocable Trust, the Samantha Abbe Irrevocable Trust, the Talia
Abbe Irrevocable Trust, and the Bennett Abbe Irrevocable Trust.

 

[Signature Pages to Follow]



 



6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

  TAPIMMUNE INC.      



  By:    /s/ Glynn Wilson    

Name: Glynn Wilson, Ph.D.

Title: Chief Executive Officer

 

Wire Instructions:

 

[Signature Page to Warrant Exercise Agreement]

 

  

[HOLDER SIGNATURE PAGES TO

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder: ________________________________

 

Signature of Authorized Signatory of Holder: ________________________________

 

Name of Authorized Signatory: ________________________________

 

Title of Authorized Signatory: ________________________________

 

Date: ________________________________

 

Total Number of Series E Warrant Shares Underlying Series E Warrant: _________

 

Revised Series E Warrant Exercise Price: $3.97

 

Aggregate Exercise Price to be Paid: $_________

  

 Number of Series E Warrant Shares to be Issued Upon Exercise: _________

 

 DWAC Instructions for Series E Warrant Shares:

 

____________________________

  

____________________________

 

____________________________

 

 

 

Reduction of Exercise Prices for 75% of Each Warrant:

 

Number of Remaining Series E Warrant Shares at Reduced Exercise Price of $4.50
per Share: _________

 

Number of Series D Warrant Shares at Reduced Exercise Price of $4.00 per Share:
_________

 

Number of Series F Warrant Shares at Reduced Exercise Price of $4.00 per Share:
_________

 

Number of Series C Warrant Shares at Reduced Exercise Price of $4.00 per Share:
_________

 



[Signature Page to Warrant Exercise Agreement]

 